The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102/103
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Loper et al., US 8,715,113.
	The patent issued to Loper et al., teach a golf ball comprising at least a core and three mantle layers (inner, intermediate and outer) and at least one cover layer (figure 1 and abstract). Loper et al., teach that the core of the golf ball and that the composition of the other layers may comprise fibers such glass or aramid fibers (column 31, 30-45). With regard to the claimed energy dissipating feature, the Examiner is of the position that a golf ball is designed to withstand impact such as when struck with a club. With regard to the claimed polyamide materials, Loper et al., teach that the core, mantle and/or cover layers may comprise the claimed cycloaliphatic polyamide (column 25, 4-10, column 29, 40-60). With regard to claims 14 and 24, Loper et al., specifically teach that the polyamide is obtained by the reaction with dicarboxylic acid and a diamine and that the dicarboxylic acid can be cycloaliphatic dicarboxylic acid and the diamine can be a cycloaliphatic diamine (column 29, 50-60). Loper et al., teach the specific diacids of isophthalic acid and the specific diamines of 1,4-cyclohexyldiamine or m-xylylenediamine (column 29, 40-45). Loper et al., teach the claimed cycloaliphatic polyamide, the Examiner is of the position that the disclosed cycloaliphatic polyamide is amorphous and saturated. Accordingly, since Loper et al., teach that the core and compositions of the other layers comprise glass or armid fibers and cycloaliphatic polyamide resin, the structural and chemical limitations of are met. For example, the inner mantle layer may comprise glass or aramid fibers and cycloaliphatic polyamide resin. The Examiner is of the position that once any of these layers are formed the cycloaliphatic resin would coat and/or impregnate the fibers in the layer. Loper et al., also encompasses an embodiment wherein the core, mantle and cover layer may comprise one or more polymers such as thermoset and/or thermoplastic poly(urethane)ureas (column 6, 1-15). For Example, the Examiner is of the position that Loper et al., encompasses a configuration that can include a core or inner mantle comprising glass fiber and at least one of a thermoset/thermoplastic poly(urethane) ureas and inner or intermediate mantle layer arranged over the core or inner mantle layer comprising cycloaliphatic polyamide resin and optionally additional glass or aramid fibers. Loper et al., does not teach any intermolecular hydrogen bonding. Loper et al., only discloses polycarbonate as an alternative and is not a required polymer constituent. 
Loper et al., does not teach the claimed articles. The Examiner is of the position that the layers of materials and composite layers taught by Loper et al., could be formed into a helmet, window element, armor and/or face shield. Applicant has not set forth any further structural distinguishing features which would render the claim non-obvious. 
With regard to the claimed compressive flow stress values, Loper et al., does not teach these properties. The Examiner is of the position that these would be exhibited by the composite of Loper et al. Support for said presumption is found in the use of like materials such as a first layer of poly(urethane)urea and a second layer of thermoplastic cycloaliphatic polyamide arranged in a composite which would provide for the claimed properties. The burden is shifted to Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594
	In addition, the claimed compressive flow stress values properties as recited would obviously have been present once the composite of Loper et al., is provided. In re Best, 195 UPSQ 433

	Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/
Primary Examiner, Art Unit 1789